Citation Nr: 1213989	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for athlete's foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO granted service connection and assigned an initial noncompensable (0 percent) rating for athlete's foot, effective November 5, 2006.  The RO also denied service connection for bilateral hearing loss and tinnitus.  In a July 2008 rating decision, the RO denied service connection for pain in the groin with urinary frequency.  

In a March 2010 rating decision, the RO granted service connection for chronic prostatitis and tinnitus, representing a full grant of the benefit sought with respect to the claim for service connection for tinnitus and the claim for service connection for pain in the groin with urinary frequency.  The RO also found that the effective date for service connection for athlete's foot was a clear and unmistakable error, and changed the effective date of the grant of service connection from November 5, 2006 to June 14, 2007.  

As noted above, in the October 2007 rating decision, the RO denied service connection for bilateral hearing loss.  In an October 2007 notice of disagreement (NOD), which appears to include boilerplate language, the Veteran indicated that he disagreed with all of the adjudicative determinations mentioned in the October 2007 letter.  However, in a letter written and submitted on the same date, the Veteran indicated that he disagreed with the decision on his claims regarding athlete's foot and tinnitus.  The fact that the Veteran was specifically disagreeing with the denial of service connection for tinnitus and the initial rating assigned for athlete's foot is confirmed in an October 2008 letter, in which he indicated that he had filed an appeal relating to athlete's foot and tinnitus shortly after his receipt of the decision.  He enclosed copies of the aforementioned October 2007 statements.  In light of the foregoing, the only issue for the Board's consideration at this time is that listed on the title page.  Even assuming, arguendo, that the Board were to construe the Veteran's October 2007 NOD as including the issue of entitlement to service connection for bilateral hearing loss, as will be discussed below, the Veteran has since withdrawn his appeal.  See 38 C.F.R. § 20.204 (2011).  


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  

In March 2012, the Veteran filed a request to cancel his appeal.  He indicated that his claims had been decided to his satisfaction and asked that his case be removed from the Board's docket.  A letter from the Veteran's representative, dated later in March 2012, reflects that the Veteran had expressed his satisfaction with the disposition of his disability claims.  The Veteran's representative withdrew the claim remaining on appeal and asked that the claims file be returned to the RO.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


